Case 1:19-cv-03901-DLC Document 23 Filed 01/27/20 Page 1 of6

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

Le UR AE Tar pore py
a Bea, ad PIERS {

earrings wee hnnywrereracasrueee

 

 

 

 

 

Bee eee ee ee ee ee x
JACLYN J. PARK, Tay
Plaintiff, ca
~againast-
OF DENTISTRY & DAVID
HERSHKOWITZ,
Defendants,
SR ee ee ee eee eee XK

Fe ee een

STIPULATION AND ORDER GOVERNING THE
PROTECTION AND EXCHANGE OF CONFIDENTIAL INFORMATION

WHEREAS, certain information to be produced through discovery in in the above-
captioned litigation (the “action”) may incorporate confidential and/or proprietary business
information and information involving the privacy rights of individuals;

| WHEREAS, the parties believe protection is necessary to safeguard this
confidential and proprietary information that may be contained within documents or information
produced by the parties or third parties herein; and

WHEREAS, counsel for the parties to this action have expressed their desire to
expedite the flow of discovery material to facilitate the prompt resolution of disputes over
confidentiality and to ensure that protection is afforded only to material so entitled.

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and

Defendants, that:

 
Case 1:19-cv-03901-DLC Document 23 Filed 01/27/20 Page 2 of 6

1, Any document and/or electronically stored information disclosed in. the
course of this litigation may, in good faith, be designated “Confidential” by the disclosing party.
Such designation may be made at the time or within a reasonable time after the information is
disclosed, Such designation shalt be made by stamping the document “CONFIDENTIAL” or by
any other means reasonably calculated to apprise the receiving party of' the designation.
Information designated Confidential shall not be shown, disclosed, or communicated by the
receiving party or counsel in any way to anyone other than peisons involved in the litigation as (a)
patties, (b) attorneys for parties, including in-house counsel, and their paralegals, clerks, and
secretarial employees, as needed, (c) on a need to know basis, employees of NYU, (d) witnesses
in this action if review of such information is pertinent to their testimony; or (ce) court reporters,
consultants, or experts retained expressly for this action. To the extent Confidential Information
disclosed by a party is shown to, or its contents are discussed with, any of the persons designated
in (c), (d) or (e) above, each such person shall be given a copy of this Order, and shall sign a
statement stating that s/he has read this Order, understands it, and agrees to be bound by it, To the
extent a party may choose to rely upon Confidential Information in a court filing or at trial, the

party shall file the Confidential Information ee to the Individual Rules of Practice ll.

of Hon, Denise L. Cote.

20 Nothing shall be designated as Confidential except information that is
genuinely private, personal, or proprietaty to the disclosing patty. No “Confidential” designation
shall be made unless counsel for the designating patty believes in good faith that it is significant
to the interest of his/her client or to the privacy interests of other individuals that the designated

matier be kept confidential and that the client would consider this matter, in the absence of this

 
Case 1:19-cv-03901-DLC Document 23 Filed 01/27/20 Page 3 of 6

litigation, to be confidential. Information shall not be designated as Confidential, and/or shall not
continue to be treated as Confidential, if:

a. it is in the public domain. at the time of disclosure;

b. it becomes part of the public domain through no fault of the
receiving party;

c. the receiving party can show that the information wag alteady in its
tightful and lawful possession at the time of disclosure, but such information may be designated
as Confidential if the receiving patty initially obtained the information under an expectation that
it would maintain the confidentiality of such information; or

d, the receiving party lawfully receives the information at a later date
from a third party without restrictions on its further disclosure, provided that the third party had
the right to make the disclosure to the receiving party.

3, Any Confidential Information produced in this action shall be used solely
for the purpose of litigating the above-captioned matter and for no other purpose. At the conclusion
of this litigation, all information designated Confidential disclosed in the course of the litigation
(and all copies thereof) shall be returned promptly to the attorney for the party that disclosed the
information, or shall be destroyed promptly by the persons having possession, custody or control
of it, except that counsel for the parties may maintain one copy of any such information in their
files for record-keeping purposes.

4. In connection with any deposition taken in this action:

a. During the course of any deposition, counsel for any patty may
designate the subject matter of questions and testimony as Confidential. Upon a Confidential

designation, any person not permitted under paragraph 1 above to have access to Confidential

 
Case 1:19-cv-03901-DLC Document 23 Filed 01/27/20 Page 4 of 6

Information shall leave the deposition room. When testimony concerning any matter designated
Confidential is concluded, ali such. persons may re-eriter the deposition room. The designation of
any portion of a deposition as Confidential shall not affect the admissibility of testimony.

b. The officer reporting any deposition shall indicate on the transcript
what portions of the deposition have been designated Confidential and shall bind such portions
separately if any party so requests.

c. The parties will not file with the Court any portions of any
deposition transcripts that ave been designated Confidential except in accordance with this Order.

d. After a deposition has been transcribed, any party may designate any
portion of the transcript as Confidential, and-such portion shall thereafter be treated as Confidential
under the terms of this Stipulation of Confidentiality.

5, A party shall not be obligated to challenge the propriety of a designation of
any information as Confidential at the time such designation is made, and a failure to do so shall
not preclude a later challenge thereto. In the event that any party disagrees at any stage of the
proceedings with the designation by a disclosing party of any information as Confidential, the
parties shall first try in good faith to resolve the dispute informally. If the dispute cannot be
resolved, the objecting party may file with the Court a written motion to remove the designation.
Ifnecessary to avoid public disclosure of the putatively Confidential Information, the moving party
shall seek an order to file under seal pursuant to the Individual Rules of Practice of Hon. Denise
L. Cote, The designating party shall file its response within one (1) calendar week of service of
the motion, and failure to do so shall operate to remove the Confidential designation from the
subject information, If the designating party timely responds to a motion to remove the designation

from certain information, the parties shall continue to treat the information in accordance with the

 
Case 1:19-cv-03901-DLC Document 23 Filed 01/27/20 Page 5 of 6

designation unless and until the Court grants the motion, at which point the information may be
treated as though it had never received the challenged designation, unless the Court’s order
tequires other treatment.

6. In the event that any Confidential Information or document otherwise
subject to the attotney-client privilege or attorney’s work product privilege is produced, whether
inadvertently or otherwise, such disclosure shall not constitute a waiver of any applicable privilege
and the receiving-party shall return iramediately the privileged documents to the producing party,
without retaining copies thereof.

7. All Information designated Confidential shall be maintained in a secure
manner, with all reasonable measures being taken by the party with custody of such information
to ensure its confidentiality in accordance with the terms of this Order.

8. This Agreement shall become effective as a stipulation among the parties
immediately upon its execution by counsel for the parties, notwithstanding the pendency of
approval by the Court. If the Court ultimately withholds its approval or makes its approval
conditional, no party shall treat any Confidential Discovery Material produced subsequent to that
time other than as provided in this agreement without giving the producing party sufficient advance
notice to allow for application to the Court for additional relief.

9, This Stipulation and Order of Confidentiality may be amended by the

agreement of counsel for the parties in the form of a written amendment, or by Order of the Court,

So eencberccl:
o ; Je ye

v AD

 
Case 1:19-cv-03901-DLC Document 23 Filed 01/27/20 Page 6 of 6

 

 

ATTORNEYS FOR PLAINTIFF ATTORNEYS FOR DEFENDANTS
wf 21M > By: hear fertiah
”TaSilca 5. Juiig, Esa. Sfisan D. Friedfel, Esq.
Owen H. Laird, Esq. Delonie A. Plummer, Esq.
The Law Offices of Veronica S. Jung PLLC Jackson Lewis P.C.
200 Park Avenue, Suite 1700 44 South Broadway, 14th Floor
New York, New York 10166 White Plains, New York 10601

Dated: January > 2020 Dated: January 27; 2020

So Ordered:

 

Hon. Denise L. Cote

4821-3314-0644, v, 1

 
